      Case 2:92-cr-00113-NVW Document 440 Filed 07/10/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   SETH T. GOERTZ
     Assistant U.S. Attorney
 4   Arizona State Bar No. 031645
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1200
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Email: seth.goertz@usdoj.gov
 7   Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                             CR-92-00113-001-PHX-NVW
12                        Plaintiff,
                                                     GOVERNMENT’S SUPPLEMENTAL
13            vs.                                    NOTICE OF NON-OPPOSITION TO
                                                       DEFENDANT’S MOTION FOR
14                                                     COMPASSIONATE RELEASE
     Martel Alvarez-Chavez,
15
                          Defendant.
16
17          The government hereby supplements its response to defendant’s motion for

18   compassionate release (doc. 425). The government filed its response on February 13, 2020.

19   Since then, as the Court is well aware, the world has changed dramatically. In light of the
20   worsening COVID-19 pandemic, and in consideration of COVID’s potential impact on the

21   defendant given his chronic illnesses, the government no longer opposes defendant’s
22   motion for compassionate release.
23          Specifically, the government agrees that, based on current guidance from the CDC,
24   the defendant’s chronic illnesses place him at high risk for severe illness from COVID-19
25   and, thus, defendant has demonstrated an extraordinary and compelling reason warranting
26   a reduction in his sentence under 18 U.S.C. § 3582(c)(1)(A).       The defendant’s good
27   behavior during his nearly 30 years in prison suggests that he does not pose a significa nt
28   danger to the public. And the government believes any potential safety risk can be reduced
      Case 2:92-cr-00113-NVW Document 440 Filed 07/10/20 Page 2 of 3




 1   through appropriate conditions during his ten-year term of supervised release.         It is
 2   anticipated that the defendant will be immediately turned over to immigration authorities
 3   and removed to Mexico upon his release from BOP; in that case, he will be prohibited by
 4   law and the conditions of his supervised release from returning to the United States. If the
 5   defendant is allowed to remain in the United States for some time, the Court can consider
 6   whether to impose additional conditions of supervised release to address any safety risk,
 7   including but not limited to a term of home incarceration or confinement and a conditio n
 8   allowing for the warrantless search of his residence. Any immediate public health-rela ted
 9   risk posed by his release can be mitigated through a 14-day quarantine period before his
10   release from BOP and a condition requiring him to comply with all COVID-related public
11   health orders while on supervised release.
12          In sum, given the dramatically changed circumstances, the government no longer
13   opposes the defendant’s motion for compassionate release, subject to the conditio ns
14   specified in the proposed order provided herewith.       Defense counsel has reviewed this
15   filing and the proposed order and confirmed the defendant agrees with the terms and
16   conditions of the proposed order.
17          Respectfully submitted this 10th day of July, 2020.
18                                                       MICHAEL BAILEY
                                                         United States Attorney
19                                                       District of Arizona
20                                                        s/ Seth T. Goertz
                                                         SETH T. GOERTZ
21                                                       Assistant U.S. Attorney
22
23
24
25
26
27
28


                                                  -2 -
      Case 2:92-cr-00113-NVW Document 440 Filed 07/10/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 10th day of July, 2020, I electronically transmitted the
 3   attached document to the Clerk's Office using the CM/ECF System for filing a copy to
 4   the following CM/ECF registrants:
 5
     Elena M. Kay
 6   Deirdre M. Mokos

 7
     By s/E. Minster
 8   U.S. Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3 -
